Title: To Alexander Hamilton from Stephen Van Rensselaer, 23 April 1799
From: Van Rensselaer, Stephen
To: Hamilton, Alexander


          
            Dear Sir
            New York April 23 1799
          
          You must excuse me for again troubling you with recommendations for appointments—Jacob Mancius Lt in the room of Andrew Van Wort who died last Summer.
          I wrote to you some time since in favor of this young man as you are now at the seat of Government I thought proper to remind you again lest it might have escaped your recollection—
          Your Afft
          
            S V Rensselaer
          
        